Case: 19-30503      Document: 00515373677         Page: 1    Date Filed: 04/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 19-30503                                 FILED
                                  Summary Calendar                            April 6, 2020
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BRYAN THOMAS ROBINSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:18-CR-87-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Bryan Thomas Robinson appeals his conviction for
being a felon in possession of a firearm, 18 U.S.C. § 922(g)(1), and possessing
a firearm in furtherance of a drug trafficking offense, 18 U.S.C. § 924(c), on
grounds that the district court should have granted his motion to suppress
evidence. For the following reasons, we AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30503    Document: 00515373677     Page: 2   Date Filed: 04/06/2020


                                 No. 19-30503

      Shreveport Police Corporal Rodney Medlin initiated a traffic stop on
Robinson when he saw him operating a car without a license plate. When
Medlin activated his emergency lights and siren, he saw Robinson bend down,
which led Medlin to suspect that Robinson placed a gun or drugs on the
floorboard. Corporal Michael Schulz responded as backup.
      Upon approaching Robinson’s car, both officers smelled marijuana.
Robinson admitted that he and the passenger had recently smoked marijuana,
and he appeared to be nervous.       The officers removed Robinson and the
passenger from the vehicle. Medlin and Schulz testified that Medlin read
Robinson his rights pursuant to Miranda v. Arizona, 384 U.S. 436 (1966), while
he patted him down and handcuffed him.
      As he led Robinson to his patrol car handcuffed, Medlin asked him for
consent to search his vehicle, which he granted. The officers found an ice chest
in the trunk of the car, which contained a firearm, ammunition, marijuana,
ecstasy, and drug paraphernalia.      Robinson admitted to Medlin that the
firearm belonged to him.
      Robinson raises three issues on appeal. First, he argues that the district
court clearly erred by accepting Medlin and Schulz’s testimony that Medlin
Mirandized Robinson when that is not reflected in the recording. Robinson
argues that the officers’ explanation that the microphone periodically
malfunctions is pretextual for several reasons, including that other sounds are
audible on the recording during the time in which Medlin claims to have given
the Miranda warning.
      The district court did not clearly err by finding that Medlin Mirandized
Robinson. Although other sounds are, as Robinson correctly notes, audible
during the 94-second window of time in which Medlin claims to have
Mirandized Robinson, there are gaps of silence between those sounds where a



                                       2
    Case: 19-30503     Document: 00515373677         Page: 3     Date Filed: 04/06/2020


                                 No. 19-30503

Miranda warning could have been given if the microphone malfunctioned. In
light of the deference given to the district court for credibility determinations
where the judge observed live testimony, as well as the requirement to view
the evidence most favorable to the Government as the prevailing party, the
district court did not clearly err. See United States v. Gomez, 623 F.3d 265,
268-69 (5th Cir. 2010). The district court’s choice between two permissible
views of the evidence cannot be clearly erroneous. United States v. Harris, 740
F.3d 956, 967 (5th Cir. 2014).
      Robinson’s     second   issue    on       appeal   is    whether   the    officers
unconstitutionally prolonged the stop and searched his entire car, including
his trunk. Robinson and his passenger appeared nervous, and officers detected
the smell of marijuana, which alone was sufficient to establish probable cause
to search the entire vehicle, including the trunk.                See United States
v. McSween, 53 F.3d 684, 686-87 (5th Cir. 1995); see also United States v. Reed,
882 F.2d 147, 149 (5th Cir. 1989). Robinson has not explained how the officers’
comments that the marijuana smell appeared to stem more from Robinson and
the passenger than the vehicle negated the probable cause to search the trunk.
      Robinson’s third issue on appeal—whether Robinson provided voluntary
consent to search his vehicle—is unnecessary to resolve given that the officers
had probable cause to search.         Accordingly, the district court’s judgment
denying Robinson’s motion to suppress is AFFIRMED.




                                            3